687 S.E.2d 484 (2009)
In re William I. BELK.
No. 464A09.
Supreme Court of North Carolina.
November 19, 2009.
Kevin P. Byrnes, Charlotte, for William I. Belk.
The following order has been entered on the motion filed on the 18th of November 2009 by Respondent-Appellee for Extension of Time to File Brief:
"Motion Allowed. Appellant shall have up to and including the 16th day of December, 2009 with Appellee's brief to be due 15 days after Appellant's brief. By order of the Court in conference this the 19th of November 2009."